Exhibit 10.12

DOLBY LABORATORIES, INC.

EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

FOR NON-U.S. EMPLOYEES

1. By making an electronic election, I hereby elect to participate in the Dolby
Laboratories, Inc. Employee Stock Purchase Plan (the “Plan”) and subscribe to
purchase shares of the Company’s Common Stock in accordance with this
Subscription Agreement, including Appendix A, and the Plan. (Capitalized terms
used but not defined in this Subscription Agreement have the same meaning set
forth in the Plan.)

2. I hereby authorize payroll deductions from each paycheck on each pay day in
the amount I elect electronically of my Compensation (from 0% to 10%) during the
Offering Period in accordance with the Plan. (Please note that no fractional
percentages are permitted.)

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option.

4. I have received a copy of the complete Plan. I understand that my
participation in the Plan is in all respects subject to the terms of the Plan.

5. Shares purchased for me under the Plan should be issued in my name.

6. Regardless of any action the Company or my employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to my participation in the Plan and
legally applicable to me, or deemed by the Company or the Employer to be an
appropriate charge to me even if technically due by the Company or the Employer
(“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items is and remains my responsibility and may exceed the amount
actually withheld by the Company or the Employer. I further acknowledge that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of my participation in the Plan, including, but not limited to, the grant,
assignment, release or cancellation of the option, the purchase of shares, the
subsequent sale of shares of Common Stock acquired pursuant to such purchase and
the receipt of any dividends; and (b) do not commit to structure the terms of
the grant or any aspect of the option to reduce or eliminate my liability for
Tax-Related Items or achieve a particular tax result. Further, if I have become
subject to tax in more than one jurisdiction during an Offering Period, I
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

Prior to any relevant taxable or tax withholding event, I shall pay or make
adequate arrangements satisfactory to the Company and/or the Employer to satisfy
all Tax-Related Items. In this regard, I authorize the Company and/or the
Employer or their respective agents, in their sole discretion and without any
notice or authorization by me, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(a) withholding from my wages or other cash compensation paid to me by the
Company and/or the Employer; or

 

1



--------------------------------------------------------------------------------

(b) withholding from proceeds of the sale of the shares of Common Stock acquired
under the Plan, either through a voluntary sale or through a mandatory sale
arranged by the Company (on my behalf pursuant to this authorization); or

(c) withholding in shares of Common Stock to be issued upon purchase.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares, for tax purposes, I will be deemed
to have been issued the full number of shares subject to the purchase,
notwithstanding that a number of shares is held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of my participation
in the Plan. No fractional shares will be withheld or issued pursuant to the
option exercise and the issuance of shares thereunder.

Finally, I shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of my participation in the Plan or my purchase of shares of
Common Stock that cannot be satisfied by the means previously described. I
acknowledge and agree that the Company may refuse to honor the exercise and
refuse to deliver the shares of Common Stock or the proceeds from the sale of
shares of Common Stock if I fail to comply with my obligations in connection
with the Tax-Related Items as described in this section.

7. For U.S. taxpayers only: I understand that if I dispose of any shares
received by me pursuant to the Plan within 2 years after the Offering Date (the
first day of the Offering Period during which I purchased such shares) or one
year after the Exercise Date, I will be treated for U.S. Federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within 30 days after the date of
any disposition of my shares of Common Stock and I will make adequate provision
for U.S. Federal, state or other tax withholding obligations, if any, which
arise upon the disposition of the shares of Common Stock. If I dispose of such
shares at any time after the expiration of the 2-year and 1-year holding
periods, I understand that I will be treated for U.S. Federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be taxed as ordinary income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares, or (2) 15% of the fair market value of the shares on the first day
of the Offering Period. The remainder of the gain, if any, recognized on such
disposition will be taxed as capital gain.

8. By making an electronic election to participate in the Plan (which serves as
my electronic signature of this Subscription Agreement) and by participating in
the Plan, I acknowledge that:

(a) the Plan is established voluntarily by the Company, it is wholly
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan;

(b) the grant of options to purchase shares under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
options, or benefits in lieu of options, even if options have been granted
repeatedly in the past;

(c) all decisions with respect to future options, if any, will be at the sole
discretion of the Company;

 

2



--------------------------------------------------------------------------------

(d) my participation in the Plan shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate my employment relationship at any time;

(e) I am voluntarily participating in the Plan;

(f) the option and the shares of Common Stock subject to the option are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which are outside the
scope of my employment contract, if any;

(g) the option and the shares of Common Stock subject to the option are not
intended to replace any pension rights or compensation;

(h) the option and the shares of Common Stock subject to the option are not a
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension, retirement or welfare benefits or any other similar payments, and in no
event should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer or any Subsidiary or Affiliate;

(i) the option grant and my participation in the Plan will not be interpreted to
form an employment contract or relationship with the Company or any Subsidiary
or Affiliate of the Company;

(j) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(k) if I exercise my option and obtain shares of Common Stock, the value of
those shares of Common Stock acquired upon exercise may increase or decrease in
value, even below the Purchase Price;

(l) in consideration of the grant of the option, no claim or entitlement to
compensation or damages shall arise from termination of the option or my right
to exercise the option resulting from termination of my employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and I irrevocably release the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by accepting
this Subscription Agreement, I shall be deemed irrevocably to have waived my
entitlement to pursue such claim;

(m) in the event of termination of my employment (whether or not in breach of
local labor laws), my right to exercise the option will terminate effective as
of the date that I am no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Board or a Committee delegated such authority shall have the exclusive
discretion to determine when I am no longer actively employed for purposes of my
option grant; and

(n) the option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger or a Change in Control.

9. I acknowledge that the Company is not providing any tax, legal or financial
advice, nor is the Company making any recommendations regarding my participation
in the Plan or my acquisition or sale of the underlying shares of Common Stock.
I understand that I am hereby advised to consult with my own personal tax, legal
and financial advisors regarding my participation in the Plan before taking any
action related to the Plan.

 

3



--------------------------------------------------------------------------------

10. I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
Subscription Agreement and any other grant materials by and among, as
applicable, the Employer, the Company and its Subsidiaries and Affiliates for
the exclusive purpose of implementing, administering and managing my
participation in the Plan.

I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, e-mail address, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company or any Subsidiary or
Affiliate, details of all options or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in my favor,
for the exclusive purpose of implementing, administering and managing the Plan
(“Data”).

I understand that Data will be transferred to Charles Schwab & Co., Inc., or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. I understand that Data recipients may be located in
my country or elsewhere, such as the United States, and that country may have
different data privacy laws and protections than my country. I understand that I
may request a list with the names and addresses of any potential recipients of
the Data by contacting my local human resources representative. I authorize the
Company, Charles Schwab & Co., Inc., and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing my participation in the Plan, including any transfer of such Data
as may be required for the administration of the Plan and/or the subsequent
holding of shares of Common Stock on my behalf, to a broker or to third party
with whom the shares of Common Stock acquired on exercise may be deposited.

I understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative, or if there is no local human resources
representative, the human resources department of the Company. I understand,
however, that refusing or withdrawing my consent may affect my ability to
participate in the Plan. For more information on the consequences of my refusal
to consent or withdrawal of consent, I understand that I may contact my local
human resources representative, or if there is no local human resources
representative, the human resources department of the Company.

11. The provisions of this Subscription Agreement, the option grant and my
participation in the Plan are governed by, and subject to, the laws of the State
of Delaware (without giving effect to the conflict of law principles thereof).

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Subscription
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of San Francisco County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this grant is made and/or to be performed.

 

4



--------------------------------------------------------------------------------

12. If I have received this Subscription Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

13. The Company may, in its sole discretion, decide to deliver any documents
related to my current or future participation in the Plan by electronic means. I
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

14. Notwithstanding any provisions in this Subscription Agreement, my
participation in the Plan shall be subject to any special terms and conditions
set forth in Appendix A to this Subscription Agreement for my country of
residence. Moreover, if I relocate to one of the countries included in Appendix
A, the special terms and conditions for such country will apply to my
participation in the Plan, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. Appendix A
constitutes part of this Subscription Agreement.

15. The Company reserves the right to impose other requirements on my
participation in the Plan, on the option and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require me to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

16. The provisions of this Subscription Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17. I hereby agree to be bound by the terms of the Plan. The effectiveness of
this Subscription Agreement is dependent upon my eligibility to participate in
the Plan.

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

By my electronic election to participate in the Plan (which serves as my
electronic signature of this Subscription Agreement), I agree that my
participation in the Plan is governed by the terms and conditions of the Plan
and this Subscription Agreement.

 

5



--------------------------------------------------------------------------------

DOLBY LABORATORIES, INC.

EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT FOR NON-U.S. EMPLOYEES

APPENDIX A

Special Terms and Conditions for Participants Outside the U.S.

This Appendix includes additional country-specific terms and conditions that
apply to participants resident in countries listed below. This Appendix is part
of the Subscription Agreement and contains terms and conditions material to
participation in the Plan. Unless otherwise provided below, capitalized terms
used but not defined herein shall have the same meanings assigned to them in the
Plan and the Subscription Agreement.

CANADA

Consent to Receive Information in English for Quebec Employees.

I acknowledge that it is the express wish of the parties that this Subscription
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be written in English.

Je reconnais que c’est le souhait exprès des parties d’avoir exigé la rédaction
en anglais de cet Accord de Souscription, ainsi que tous documents exécutés,
avis donnés et procédures judiciaires intentées, directement ou indirectement,
relativement à ou suite au présent Accord.

Authorization to Release and Transfer Necessary Personal Information

The following provision supplements Section 10 of the Subscription Agreement:

I hereby authorize the Company and the Company’s representatives to discuss with
and obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan. I further authorize
the Company, any Parent, Subsidiary or Affiliate and the Administrator of the
Plan to disclose and discuss the Plan with their advisors. I further authorize
the Company and any Parent, Subsidiary or Affiliate to record such information
and to keep such information in my employee file.

Sale of Shares

I acknowledge that I am permitted to sell the shares of Common Stock purchased
under the Plan through the designated broker appointed by the Company, provided
the resale of the shares takes place outside of Canada through facilities of a
stock exchange on which the shares are listed.

FRANCE

French Translation

The following is a French translation of paragraphs 2 and 3 of the Subscription
Agreement:

2. Par les présentes, j’autorise une déduction du montant de mon salaire à
l’occasion du versement de chaque salaire pour une fraction du montant de ma
Compensation que je déterminerai par voie électronique (de 0 à 10 %) pendant la
Période d’Offre conformément au Plan. (NB: les pourcentages comportant des
virgules ne sont pas autorisés.)

 

6



--------------------------------------------------------------------------------

3. Je reconnais que lesdites déductions de salaire seront cumulées aux fins
d’achat des Actions Ordinaires au Prix d’Achat spécifié aux termes du Plan. Je
reconnais que si je ne retire pas ma participation au cours d’une Période
d’Offre, toutes les déductions de salaires accumulées seront utilisées pour
exercer automatiquement mon option.

Consent to Receive Information in English

By accepting this document providing for the terms and conditions of my option
grant, I confirm having read and understood the documents relating to this grant
(the Plan and this Subscription Agreement) which were provided in English
language. I accept the terms of those documents accordingly.

En acceptant ce document décrivant les termes et conditions de mon attribution
d’options, je confirme ainsi avoir lu et compris les documents relatifs à cette
attribution (le Plan et cet Accord de Souscription) qui ont été communiqués en
langue anglaise. J’accepte les termes de ces documents en connaissance de cause.

GERMANY

No country-specific provisions.

HONG KONG

Method of Contribution

I understand and acknowledge that due to regulations in Hong Kong, I will not be
permitted to contribute a percentage of my Compensation during the Offering
Period by payroll deductions. Instead, I understand that any contribution I make
for the purchase of shares under the Plan must be made to the Company by
personal cheque or bank debit. I acknowledge that such contributions must be
completed by me prior to the Exercise Date. Should my payment be in the form of
a personal cheque, I understand that the cheque must be cleared and the funds
placed in the Company’s account prior to the Exercise Date in order to exercise
the option on the Exercise Date. I understand that if regulations change, the
Company reserves the right to allow payroll deductions for contributions under
the Plan.

Securities Law Notice

WARNING: The offer of the option and the shares of Common Stock to be issued
upon exercise of the option is available only to Eligible Employees of the
Company or its Subsidiaries or Affiliates participating in the Plan and is not a
public offer of securities. I should be aware that the contents of this
Subscription Agreement have not been reviewed by any regulatory authority in
Hong Kong. I am advised to exercise caution in relation to the offer. If I am in
any doubt about any of the contents of the Subscription Agreement or the Plan, I
understand that I should obtain independent professional advice.

Occupational Retirement Schemes Ordinance Alert

The Company specifically intends that neither the option nor the Plan will be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).

 

7



--------------------------------------------------------------------------------

JAPAN

No country-specific provisions.

KOREA

Power of Attorney

I am an employee working for Dolby Laboratories International Services, Korea
Branch, which is a duly registered branch office under the laws of the Republic
of Korea, and so hereby appoint attorney-in-fact, Dolby Laboratories
International Services, Korea Branch, 41/F Star Tower Building, 737,
Yeoksam-Dong, Gangnam-Gu, Seoul, Korea, through a duly appointed representative,
with full power and authority to do the following:

1. To prepare, execute and file any report/application and all other documents
required for implementation of the Plan in Korea;

2. To take any action that may be necessary or appropriate for implementation of
said Plan with the competent Korean authorities, including but not limited to
transfer of my payroll deductions through a foreign exchange bank; and

3. To constitute and appoint, in its place and stead, and as its substitute, one
attorney or more, with power of revocation.

By accepting this Subscription Agreement, I hereby ratify and confirm as my own
act and deed all that such attorney may do or cause to be done by virtue of this
instrument.

NETHERLANDS

Acknowledgment of Insider Trading Rules

I have been granted options under the Plan, pursuant to which I may acquire
shares of Common Stock. I understand that residents of the Netherlands should be
aware of the Dutch insider trading rules, which may impact the sale of such
shares. In particular, I understand I may be prohibited from effecting certain
share transactions if I have inside information regarding the Company.

Below is a discussion of the applicable restrictions. I am advised to read the
discussion carefully to determine whether the insider rules apply to me. If it
is uncertain whether the insider rules apply, I understand the Company
recommends that I consult with my personal legal advisor. I understand and
acknowledge that the Company cannot be held liable if I violate the Dutch
insider rules. I am responsible for ensuring compliance with these rules.

By entering into the Subscription Agreement and participating in the Plan, I
acknowledge having read and understood the notification below and acknowledge
that it is my own responsibility to comply with the Dutch insider trading rules,
as discussed herein.

 

8



--------------------------------------------------------------------------------

Prohibition Against Insider Trading

Dutch securities laws prohibit insider trading. Under Article 46 of the Act on
the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the share price, regardless of the actual effect on the price. The insider could
be any employee of the Company or its Dutch Subsidiary or Affiliate who has
inside information as described above.

Given the broad scope of the definition of inside information, certain employees
of the Company working at its Dutch Subsidiary or Affiliate may have inside
information and thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when he or she had such inside
information.

SINGAPORE

Director Reporting Notice

If I am a director, associate director or shadow director of a Singapore
Subsidiary or Affiliate of the Company, as the terms are used in the Singapore
Companies Act (the “SCA”), I agrees to comply with notification requirements
under the SCA. Among these requirements is an obligation to notify the Singapore
Subsidiary or Affiliate in writing when I receive an interest (e.g., options,
shares) in the Company or any related companies (including when I sell shares
acquired through exercise of the option). In addition, I must notify the
Singapore Subsidiary or Affiliate when I sell or receives shares of the Company
or any related company (including when I sell or receive shares acquired under
the Plan). These notifications must be made within two days of acquiring or
disposing of any interest in the Company or any related company. In addition, a
notification must be made of my interests in the Company or any related company
within two days of becoming a director.

SWEDEN

No country-specific provisions.

TAIWAN

No country-specific provisions.

UNITED KINGDOM

Joint Election

As a condition of my participation in the Plan, I agree to accept any liability
for secondary Class 1 NICs (“Employer NICs”) which may be payable by the Company
or the Employer with respect to the purchase of the shares or otherwise payable
in connection with my participation in the Plan. Without prejudice to the
foregoing, I agree to execute a joint election with the Company and/or the
Employer (the “Election”), the form of such Election being formally approved by
HM Revenue and Customs (“HMRC”), and any other consent or elections required to
accomplish the transfer of the Employer NICs to me. I further agree to execute
such other joint elections as may be required between me and any successor to
the Company and/or the Employer. I agree to enter into an Election prior to any
event giving rise to Employer NICs. I further agree that the Company and/or the
Employer may collect the Employer NICs by any of the means set forth in
Section 6 of the Subscription Agreement as supplemented by this Appendix A.

 

9



--------------------------------------------------------------------------------

Tax Withholding Obligations

The following supplements section 6 of the Subscription Agreement:

I shall pay to the Company or the Employer any amount of Tax-Related Items that
the Company or the Employer may be required to account to HMRC with respect to
the event giving rise to the Tax-Related Items (the “Taxable Event”) that cannot
be satisfied by the means described in Section 6 of the Subscription Agreement.
If payment or withholding of the Tax-Related Items (including Employer NICs) due
is not made within ninety (90) days of the Taxable Event or such other period as
required under U.K. law (the “Due Date”), I agree that the amount of any
uncollected Tax-Related Items shall constitute a loan owed by me to the
Employer, effective on the Due Date. I agree that the loan will bear interest at
the then-current HMRC Official Rate, it will be immediately due and repayable,
and the Company or the Employer may recover it at any time thereafter by any of
the means referred to in the Subscription Agreement. If I fail to comply with my
obligations in connection with the Tax-Related Items as described in this
section, the Company may refuse to deliver the shares acquired under the Plan.

Notwithstanding the foregoing, if I am a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), I shall not be eligible for a loan from the Company to
cover Tax-Related Items. In the event that I am a director or executive officer
and Tax-Related Items are not collected from or paid by me by the Due Date, the
amount of any uncollected Tax-Related Items may constitute a benefit to me on
which additional income tax and National Insurance Contributions may be payable.
I will be responsible for reporting and paying any income tax and National
Insurance contributions (including the Employer NICs) due on this additional
benefit directly to HMRC under the self-assessment regime.

 

10